COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 SERGIO VALENZUELA SIERRA,                      §
 D/B/A TRANSPORTES ISA,                                         No. 08-10-00163-CV
                                                §
                   Appellant,                                     Appeal from the
                                                §
 v.                                                         346th Judicial District Court
                                                §
                                                             of El Paso County, Texas
 YVETTE RENEE HERNANDEZ,                        §
                                                                  (TC# 2007-665)
                   Appellee.                    §



                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1), (2). The Appellant represents the parties have reached an agreement to

settle and compromise in the underlying suit and asks that this Court to dismiss the appeal with

prejudice and assess costs of appeal in accordance with the settlement.

       Having reviewed the motion, we conclude the motion shall be GRANTED, and we

dismiss the appeal with prejudice. See TEX .R.APP .P. 42.1(a)(2). Pursuant to the parties’

agreement, costs of appeal will be assessed against the party incurring the same. See

TEX .R.APP .P. 42.1(d).



August 18, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

                                                1